Citation Nr: 1403232	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-36 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1974 to May 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1. The Veteran is currently diagnosed with PTSD.

2. The Veteran's PTSD is the result of an in-service personal assault.


CONCLUSION OF LAW

The Veteran's PTSD, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria and Analysis

The Veteran contends that service connection is warranted for PTSD, as her disability was incurred due to traumatic events that occurred during active duty service, specifically personal assault.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013). Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat). See 38 C.F.R. § 3.304(f) (2013).

If a PTSD claim is based on an in-service personal assault or military sexual trauma (MST), evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See Patton, 12 Vet. App. at 278. Thus, a broad range of evidence is considered to determine whether there are indications of the alleged in-service personal assault or MST, which may be sufficient to support the occurrence of the assault notwithstanding the fact that more direct evidence is lacking.  See VBA Training Letter No. 11-05 (Dec. 2, 2011).   Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2013); VA Manual M21-1, Part III, Paragraph 5.14(c); see Gallegos v. Peake, 22 Vet. App. 329 (2008); see also Patton v. West, 12 Vet. App. 272 (1999).

VA regulations allow a medical opinion to be used in corroborating a personal assault or MST stressor.  38 C.F.R. § 3.304(f)(5) (2013); VA Manual M21-1, Part III, Paragraph 5.14(c); see Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran could not be used to establish the occurrence of a stressor); see also Gallegos, 22 Vet. App. at 335 (noting that alternative forms of evidence may be submitted to corroborate the Veteran's account of a personal assault stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that something more than medical nexus evidence is required for "credible supporting evidence" in personal assault cases).

In this case, on the December 2012 Compensation and Pension (C&P) Examination Disability Benefits Questionnaire (DBQ), it was noted that the Veteran was diagnosed with PTSD.  The VA examiner noted that one of the Veteran's stressors was her alleged rape in the military.  The examiner further noted that this stressor meets the criteria to adequately support a PTSD diagnosis.  After reviewing the Veteran's claims folder, the examiner opined that "[t]he Veteran's PTSD symptoms are more likely than not related to the alleged rape, and not to the convoy accident.  Prior two C&P examinations have reported consistent symptoms surrounding alleged rape which [the rape] is not supported by STR records.  Current PTSD is less likely as not related to convoy accident based on significant record review and presentation of symptoms over time."

Thus, in stating that the Veteran's currently diagnosed PTSD symptoms are more likely than not related to her alleged rape, the VA examiner has not only corroborated the Veteran's stressor, but also provided a nexus opinion between her current PTSD and her in-service stressor.   38 C.F.R. § 3.304(f)(5) (2013); VA Manual M21-1, Part III, Paragraph 5.14(c); see Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  As such, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


